
	

114 HR 1940 IH: Respect State Marijuana Laws Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1940
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Rohrabacher (for himself, Mr. Cohen, Mr. Hunter, Mr. Blumenauer, Mr. Young of Alaska, Ms. Titus, Mr. McClintock, Ms. Schakowsky, Mr. Massie, Mr. Polis, Mr. Amash, and Mr. Pocan) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to provide for a new rule regarding the application of the
			 Act to marihuana, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Respect State Marijuana Laws Act of 2015. 2.Rule regarding application to marihuanaPart G of the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding at the end the following:
			
 710.Rule regarding application to marihuanaNotwithstanding any other provision of law, the provisions of this subchapter related to marihuana shall not apply to any person acting in compliance with State laws relating to the production, possession, distribution, dispensation, administration, or delivery of marihuana..
		
